Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11281297. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope the patent claims encompasses the instant application’s claim scope.
Instant Application 
PN 11281297
1. A method of generating a tactile signal using a haptic device, the haptic device comprising: a tactile actuator configured to provide a user with a tactile signal, and the method comprising: receiving audio information; collecting driving information, the driving information including the audio information; determining one of a plurality of driving modes based on the collected driving information; converting the audio information into an electrical signal corresponding to the determined driving mode; and applying the electrical signal to the tactile actuator, wherein the step of determining one of the plurality of driving modes comprises: interpreting details of the audio information including at least one of duration information, pitch information and loudness information.
1. (Currently Amended) A method of generating a tactile signal using a haptic device, the haptic device comprising: a database configured to store acoustic information or receive acoustic information from an external device; a controller configured to convert the acoustic information into an electrical signal corresponding to a predetermined pattern; and a tactile actuator configured to provide a user with a tactile signal, and the method comprising: collecting driving information, the driving information including the acoustic information; determining one of a plurality of preset driving modes based on the collected driving information; determining the electrical signal to have a frequency corresponding to the determined driving mode; and applying the electrical signal to the tactile actuator, wherein the step of determining one of the plurality of preset driving modes comprises: interpreting details of the acoustic information including at least one of duration information, pitch information and loudness information..
2. The method of claim 1, further comprising: determining a waveform of the electrical signal to be applied to the tactile actuator based on the determined driving mode.
2. (Original) The method of claim 1, further comprising: determining a waveform of the electrical signal to be applied to the tactile actuator based on the determined driving mode.
3. The method of claim 1, wherein the collected driving information includes at least one of duration information of a sound, pitch information of the sound, whether a dynamic marking is present, and a type of the dynamic marking, and the determining of the driving mode comprises determining the apply time of the electrical signal based on the duration information of the sound, determining the intensity of the electrical signal based on the pitch information of the sound, determining the driving mode based on whether a dynamic marking is present, Pa19-0538-US-D1-D1-D1 whether the dynamic marking is a forte-type marking, or whether the dynamic marking is a piano-type marking.
3. (Original) The method of claim 1, wherein the collected driving information includes at least one of duration information of a sound, pitch information of the sound, whether a dynamic marking is present, and a type of the dynamic marking, and the determining of the driving mode comprises determining the apply time of the electrical signal based on the duration information of the sound, determining the intensity of the electrical signal 3Serial No.: 16/998,093 based on the pitch information of the sound, determining the driving mode based on whether a dynamic marking is present, whether the dynamic marking is a forte-type marking, or whether the dynamic marking is a piano-type marking.
4. The method of claim 1, further comprising: wherein the tactile signal is a signal that includes at least one of a plurality of frequencies, a plurality of amplitudes, and a plurality of durations.
4. (Original) The method of claim 1, further comprising: wherein the tactile signal is a signal that includes at least one of a plurality of frequencies, a plurality of amplitudes, and a plurality of durations.
5. The method of claim 1, further comprising: determining an intensity of the electrical signal to be applied to the tactile actuator based on the determined driving mode.
5. (Original) The method of claim 1, further comprising: determining an intensity of the electrical signal to be applied to the tactile actuator based on the determined driving mode.
6. The method of claim 1, further comprising: determining an apply time of the electrical signal to be applied to the tactile actuator based on the determined driving mode.
6. (Original) The method of claim 1, further comprising: determining an apply time of the electrical signal to be applied to the tactile actuator based on the determined driving mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685